Case 2:20-cv-12393-GAD-APP ECF No. 51, PageID.1263 Filed 12/23/20 Page 1 of 20




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

          CITIZENS BANK, N.A.,

                Plaintiff,                          Case No. 20-cv-12393

                    v.                           U.S. DISTRICT COURT JUDGE
                                                    GERSHWIN A. DRAIN
     HOWARD L. MARGOLIS, ET AL.,

             Defendants.
   ______________                      /

    OPINION AND ORDER DENYING DEFENDANTS’ MOTION TO
   COMPEL OR IN THE ALTERNATIVE DISMISS PORTIONS OF THE
                      COMPLAINT [#28]

                                 I. INTRODUCTION
      On September 2, 2020, Plaintiff Citizens Bank, N.A. (“Citizens Bank”) filed

the instant action against Defendants Howard Margolis (“Margolis”), RBC Capital

Markets, LLC, and RBC Wealth Management, a division of RBC Capital Markets,

LLC (collectively referred to as “RBC”). See ECF No. 1. In its Complaint, Plaintiff

alleges that Margolis intentionally solicited Citizens Bank clients to transfer their

business to RBC in violation of his prior employment agreements with Plaintiff. Id.

Plaintiff brings nine federal and state claims against Defendants, including breach

of contract and conversion as well as violations of the Defend Trade Secrets Act and

the Michigan Uniform Trade Secrets Act. See id. at PageID.21-32. On September

3, 2020, this Court granted Plaintiff’s Ex Parte Temporary Restraining Order and

                                           1
Case 2:20-cv-12393-GAD-APP ECF No. 51, PageID.1264 Filed 12/23/20 Page 2 of 20




enjoined Defendants from soliciting or otherwise enticing Citizens Bank clients to

terminate their existing relationships with Citizens Bank, among other directives.

ECF No. 10, PageID.234.          The parties subsequently entered into a stipulated

preliminary injunction on September 24, 2020. ECF No. 27.

       Presently before the Court is Defendants’ Motion to Compel or in the

Alternative Dismiss Portions of the Complaint [#28]. The matter is fully briefed. A

hearing was held on December 16, 2020. For the reasons herein, the Court will

DENY Defendants’ Motion to Compel or in the Alternative Dismiss Portions of the

Complaint [#28].

                              II. FACTUAL BACKGROUND

       In March 2015, Defendant Howard Margolis began his employment with

Plaintiff Citizens Bank as a Senior Vice President. ECF No. 28-2, PageID.621.

Defendant served as a financial advisor for upwards of twenty clients, including

friends and family members, while at Citizens Bank. Id.; ECF No. 1, PageID.2. As

a condition of his employment, Margolis was exposed to confidential Citizens Bank

information such as “private bank and institutional clients of Citizens Bank and its

affiliates, along with a host of key prospects . . . strategic targets, fees and pricing . .

. and both client and employee relationships” in his targeted region. ECF No. 1,

PageID.10.




                                             2
Case 2:20-cv-12393-GAD-APP ECF No. 51, PageID.1265 Filed 12/23/20 Page 3 of 20




      Margolis executed two employment agreements with Citizens Bank—one in

2015 (“2015 Agreement”), and the next in 2018 (“2018 Agreement”). ECF No. 28,

PageID.599; ECF No. 31, PageID.683. Pursuant to the 2015 Agreement, Defendant

was duly employed with Citizens Bank and its nonparty affiliate, CCO Investment

Services Corporation, now known as Citizens Securities, Inc. (“Citizens

Securities”). ECF No. 1, PageID.9-10. As a condition of his employment, Margolis

was required to adhere to various industry rules and regulations, including those of

the Financial Industry Regulatory Authority (“FINRA”).            ECF No. 28-4,

PageID.630-631. Margolis also agreed to remain licensed as a FINRA-registered

financial advisor. Id. Margolis was accordingly registered under FINA throughout

the entirety of his employment at Citizens Bank. ECF No. 28-2, PageID.621. While

Citizens Securities is a FINRA-member firm, Citizens Bank is not. ECF No. 28,

PageID.598.

       On April 30, 2018, Margolis was offered a new position at Citizens Bank.

ECF No. 28-5, PageID.637. The 2018 Agreement superseded the 2015 Agreement

and designated his promotion to the position of Senior Vice President, PWM

Advisor Group Market Lead. Id. (“This offer letter . . . comprise[s] the entire

understanding between you and Citizens regarding the terms and conditions of your

employment with Citizens, and fully supersede[s] any and all prior verbal or written

communications regarding those terms and conditions . . . .”). Importantly, the 2018


                                         3
Case 2:20-cv-12393-GAD-APP ECF No. 51, PageID.1266 Filed 12/23/20 Page 4 of 20




Agreement is only between Margolis and Citizens Bank; there is no mention of

Citizens Securities or dual employment as in the 2015 Agreement. See id. Plaintiff

states that “beginning in 2018, Margolis was not working for [Citizens Securities],

but rather could refer clients to individuals at [Citizens Securities] if clients were

appropriate for that market segment.”         ECF No. 31, PageID.683 (internal

parentheticals omitted). Defendants maintain, however, that Margolis continued as

a dual employee of Citizens Securities after the execution of the 2018 Agreement.

ECF No. 28, PageID.599.

      Both the 2015 and 2018 Agreements included non-solicitation language that

bound Margolis for one year after his employment was terminated. See ECF No.

28-4, PageID.633; ECF No. 28-5, PageID.638. The 2018 Agreement contained the

following non-solicitation language:

      You also agree that during your employment . . . and for a period of 365
      days following the termination of employment for any reason, you will not
      directly or indirectly (through any corporation, partnership or other business
      entity of any kind) solicit, assist in soliciting for business or entice away or
      in any manner attempt to persuade any client or customer or prospective
      client or customer to discontinue or diminish his, her or its relationship or
      prospective relationship with Citizens or its affiliates, or otherwise provide
      business to any person, corporation, partnership or other business entity of
      any kind other than Citizens or its affiliates.

      ECF No. 28-5, PageID.638.

      Defendant Margolis was terminated from his position at Citizens Bank on July

15, 2020. ECF No. 1, PageID.16. About a month later, Margolis joined Defendants


                                          4
Case 2:20-cv-12393-GAD-APP ECF No. 51, PageID.1267 Filed 12/23/20 Page 5 of 20




RBC and began his employment on August 20, 2020. Id. at PageID.272. RBC,

unlike Citizens Bank, is a FINRA-member firm. ECF No. 28, PageID.599.

       Citizens Bank commenced this action alleging that immediately upon joining

RBC, Margolis began contacting and soliciting Citizens Bank’s clients in violation

of his non-solicitation agreements. See ECF No. 15, PageID.441. Plaintiff supports

its claim by providing documentation of Margolis’ social media posts and emails

that purportedly demonstrate attempts at solicitation. See ECF No. 1, PageID.89,

95. Citizens Bank also contends that Margolis is utilizing “his insider and specific

knowledge of client information in an attempt to solicit clients away from Citizens

Bank” and to Defendants RBC. ECF No. 1, PageID.21.

                                   IV. DISCUSSION
       Defendants move the Court to find that this dispute is subject to FINRA

arbitration and should be dismissed for lack of subject matter jurisdiction. If this

Court does not compel arbitration, Defendants alternatively request dismissal of

three claims alleged in Plaintiff’s Complaint. The Court will address each argument

in turn.

       A. Arbitration is Not Appropriate When Plaintiff Citizens Bank is Not
          Bound by FINRA Arbitration

         1. Standard of Review
       When a party seek to dismiss an action under Federal Rules of Civil Procedure

12(b)(1) and 12(b)(6), a district court is “bound to consider the 12(b)(1) motion first,


                                           5
Case 2:20-cv-12393-GAD-APP ECF No. 51, PageID.1268 Filed 12/23/20 Page 6 of 20




since the Rule 12(b)(6) challenge becomes moot if this court lacks subject matter

jurisdiction.” Moir v. Greater Cleveland Reg’l Transit Auth., 895 F.2d 266, 269 (6th

Cir. 1990).

      Courts within this Circuit have applied a Rule 12(b)(1) analysis to motions to

compel arbitration and dismiss the underlying complaint. See Others Powers

Distrib. Co., Inc. v. Grenzebach Corp., No. 16-12740, 2016 WL 6611032, at n.1

(E.D. Mich. Nov. 9, 2016) (citing to additional cases in the Eastern District of

Michigan and Southern District of Ohio holding the same). Thus, a district court

must first determine whether it lacks subject matter jurisdiction to hear a plaintiff’s

claims because they must submit to arbitration instead. See Multiband Corp. v.

Block, No. 11-15006, 2012 WL 1843261, at *5 (E.D. Mich. May 21, 2012). In doing

so, a court may “rely on affidavits or any other evidence properly before it and has

wide latitude to collect evidence to determine the issue of subject matter

jurisdiction.” Id.

      It is incumbent on a district court to determine as a threshold matter whether

an agreement creates a duty for the parties to arbitrate a particular grievance or

claim. AT&T Techs., Inc. v. Commc’ns Workers of Am., 475 U.S. 643, 649, (1986);

see also Mitsubishi Motors Corp. v. Soler Chrysler-Plymouth, Inc., 473 U.S. 614,

625, (1985) ("[T]he first task of a court asked to compel arbitration of a dispute is to

determine whether the parties agreed to arbitrate that dispute."). This inquiry


                                           6
Case 2:20-cv-12393-GAD-APP ECF No. 51, PageID.1269 Filed 12/23/20 Page 7 of 20




requires a court to evaluate, first, whether a valid agreement to arbitrate exists

between the parties and, second, whether the specific dispute at issue falls within the

substantive scope of that agreement. Watson Wyatt & Co. v. SBC Holdings, Inc.,

513 F.3d 646, 649 (6th Cir. 2008).

      Generally, “doubts regarding arbitrability must be resolved in favor of

arbitration . . . because there is a strong presumption in favor of arbitration” under

the Federal Arbitration Act. Glazer v. Lehman Bros., 394 F.3d 444, 450 (6th Cir.

2005) (additional citations omitted).      The United States Supreme Court has

cautioned, however, that “arbitration is a matter of contract and a party cannot be

required to submit to arbitration any dispute which he has not agreed so to submit.”

United Steelworkers of Am. v. Warrior & Gulf Nav. Co., 363 U.S. 574, 582 (1960).

Federal courts have often denied motions to compel FINRA arbitrations rather than

require a party to submit to an arbitration to which that party did not agree. CIG

Asset Mgmt. v. Bircoll, No. 13-CV-13213, 2013 WL 4084763, at *2 (E.D. Mich.

Aug. 13, 2013) (Drain, J.) (citing numerous cases standing for the same proposition).

          2. Analysis
      Defendants argue that Plaintiff must submit to FINRA arbitration because (1)

the 2018 Agreement between Margolis and Citizens Bank incorporated numerous

references to FINRA regulations, including a Form U-4, that bind Plaintiff to

arbitration; (2) Citizens Bank was a third-party beneficiary under an estoppel theory;


                                          7
Case 2:20-cv-12393-GAD-APP ECF No. 51, PageID.1270 Filed 12/23/20 Page 8 of 20




and (3) Citizens Bank operates Citizens Securities as its alter ego such that

arbitration is the proper forum for this dispute. ECF No. 28, PageID.595-596.

Plaintiff responds to Defendants’ assertions by maintaining that, because Citizens

Bank is not a FINRA-member firm and did not incorporate contract arbitration

clauses in either of its employment agreements, it is improper to require Citizens

Bank to arbitrate this matter. ECF No. 31, PageID.684-685.

      Upon review of the parties’ arguments, the Court agrees with Plaintiff and is

particularly persuaded by the Eighth Circuit’s opinion in Bank of America, N.A. v.

UMB Fin. Servs., Inc., 618 F.3d 906 (8th Cir. 2010). In Bank of America, the Eighth

Circuit found that the plaintiff bank did not agree to FINRA arbitration because it

was not a FINRA member and did not incorporate FINRA arbitration language in

its contracts with the defendant financial advisors. Id. at 912. Notably, the court

specified that an executed FINRA Form U-4 was not sufficient to compel arbitration

when the plaintiff bank was not a FINRA member. Id.

      The Eighth Circuit’s analysis is instructive and presents facts nearly identical

to the present matter. Here, Defendants are asserting that Citizens Bank must submit

to FINRA arbitration because it is either a third-party beneficiary of the 2015

Agreement, or that it incorporated FINRA language in its 2018 Agreement such that

it must be bound to FINRA arbitration.         But neither employment agreement

identified Citizens Bank as a third-party beneficiary or included express arbitration


                                          8
Case 2:20-cv-12393-GAD-APP ECF No. 51, PageID.1271 Filed 12/23/20 Page 9 of 20




language. Further, it appears that any benefit Plaintiff received from Margolis’

FINRA membership was incidental; as Plaintiff explains, “[b]y continuing to

maintain his registration with FINRA, Margolis would potentially receive a benefit,

in the form of a portion of commissions or fees, for any clients who consummated

sales/investments via other individuals at [Citizens Securities], but this in and of

itself did not make him employed” with Citizens Securities, nor does it make

Citizens Bank a third-party beneficiary. ECF No. 31, PageID.684.

       A case in the Northern District of New York confronted similar issues and

also found that the defendants failed to demonstrate how the plaintiff financial

services company received a benefit flowing directly from the Form U-4 and its

arbitration clause. Ayco Co., L.P. v. Frisch, No. 1:11-CV-580 LEK/DRH, 2012 WL

42134, at *10 (N.D.N.Y. Jan. 9, 2012) (“[Plaintiff] may have benefitted from

Defendants' obtaining securities licenses as a result of signing the agreement with

[its affiliate], inasmuch as Defendants' ability to sell securities became an additional

service that they could offer to their clients . . . [t]his alone, however, does not suffice

to show a benefit flowing directly from the Form U–4 Agreement itself.”). As in

Ayco, Margolis and RBC have not demonstrated how Citizens Bank derived a

benefit from the Form U-4 and specifically its arbitration clause. Id. Without

establishing this critical element, Defendants’ argument that Citizens Bank should




                                             9
Case 2:20-cv-12393-GAD-APP ECF No. 51, PageID.1272 Filed 12/23/20 Page 10 of 20




 be bound by FINRA arbitration as either a third-party beneficiary or via

 incorporation falls flat.

       Defendants attempt to make the distinction that Ayco, Bank of America, and

 other cases are not persuasive in this matter because “[i]n those cases, the non-

 FINRA member firm did not incorporate the Form U-4 by reference in the

 employment agreement, which Citizens Bank did here.” ECF No. 35, PageID.898.

 Defendants are correct that the 2018 Agreement states that all documents referenced

 and attached to the Agreement, including the Form U-4, “comprise the entire

 understanding between” Margolis and Citizens Bank. ECF No. 28-5, PageID.640.

 However, the arbitration provision in the Form U-4 specifies that Margolis agreed

 to arbitrate any disputes with his “firm,” which is defined not as Citizens Bank, but

 as Citizens Securities—the FINRA-member firm to which Margolis could refer

 clients. Further, as in Bank of America, “[t]here is no evidence that [F]orm U–4, the

 FINRA membership agreement, in any way referenced [plaintiff] as a third party

 beneficiary or that it contained any language benefitting a third party in [plaintiff]’s

 position.” Bank of Am., N.A. v. UMB Fin. Servs., Inc., 618 F.3d at 913. Thus, it

 follows that this Court should not compel Citizens Bank to submit to FINRA

 arbitration it never agreed to be bound by.

       Additionally, Defendants contend that because Citizens Bank “require[d] that

 Mr. Margolis be FINRA licensed, require[d] him to comply with FINRA rules, and


                                           10
Case 2:20-cv-12393-GAD-APP ECF No. 51, PageID.1273 Filed 12/23/20 Page 11 of 20




 incorporate[d] the Form U-4 as a condition of employment,” Plaintiff should be

 subject to FINRA arbitration. ECF No. 35, PageID.897 (emphasis in original).

 Defendants attempt to distinguish Bank of America and Ayco by arguing that neither

 case required FINRA licensing as a condition of employment, as in the present

 matter. But both cases, and particularly Ayco, suggest that this is not a critical

 distinction that mandates FINRA arbitration. To the contrary, the Ayco court found

 that FINRA arbitration was not warranted even when the plaintiff ordered the

 defendant financial advisors to register with FINRA. See Ayco Co., L.P. v. Frisch,

 No. 1:11-CV-580 LEK/DRH, 2012 WL 42134, at *3 (“As account managers,

 Defendants applied to become registered FINRA representatives in order to obtain

 securities licenses, which they claim—and Plaintiff does not appear to dispute—they

 were directed to do by [Plaintiff].”). Defendants’ argument, therefore, does not

 persuade the Court that FINRA arbitration is appropriate here.

       Finally, Defendants briefly put forth the argument that Citizens Bank, as a

 nonparty signatory to the Form U-4, should submit to FINRA arbitration under the

 theory of veil-piercing and alter ego, which is derived from both contract and agency

 principles. See Arthur Andersen LLP v. Carlisle, 556 U.S. 624, 631 (2009); see D

 & R Co., LLC v. BASF Corp., No. 09-CV-10641, 2010 WL 11545257, at *3 (E.D.

 Mich. Mar. 26, 2010) (Murphy, J.). They point to a provision in the 2018 Agreement




                                          11
Case 2:20-cv-12393-GAD-APP ECF No. 51, PageID.1274 Filed 12/23/20 Page 12 of 20




 that indicates any amendments to the Form U-4 should be provided to Citizens Bank

 within thirty days. ECF No. 28-5, PageID.640.

       A corporate veil may be pierced only where an otherwise separate corporate

 existence has been used to ‘subvert justice or cause a result that is contrary to some

 overriding public policy.” Servo Kinetics, Inc. v. Tokyo Precision Instruments Co.,

 475 F.3d 783, 798 (6th Cir. 2007) (additional citation and quotations omitted).

 “Michigan courts will not pierce the corporate veil unless (1) the corporate entity

 was a mere instrumentality of another entity or individual; (2) the corporate entity

 was used to commit a fraud or wrong; and (3) the [party] suffered an unjust loss.”

 Servo Kinetics, Inc. v. Tokyo Precision Instruments Co., 475 F.3d 783, 798 (6th Cir.

 2007).

       Defendants have not put forth evidence or relevant cases to support any one

 of these elements. Citizens Bank’s mandate to keep it apprised of any amendments

 to the Form U-4, without additional facts to support the contention that Citizens

 Securities is a mere instrumentality of Citizens Bank, does not support Defendants’

 alter ego claim. Conversely, the present motions have repeatedly differentiated

 Plaintiff and Citizens Securities by noting their associations—or lack thereof—with

 FINRA, the separate financial services each provide to clients, and their prior

 significance to Margolis’ position as a financial advisor.        See ECF No. 31,

 PageID.684.


                                          12
Case 2:20-cv-12393-GAD-APP ECF No. 51, PageID.1275 Filed 12/23/20 Page 13 of 20




       Thus, upon review of the relevant facts, Defendants have failed to establish

 that its claims against Citizens Bank are subject to FINRA arbitration under the

 theories of incorporation, estoppel and third-party beneficiary status, or veil

 piercing. The evidence before this Court does not establish that Citizens Bank,

 which is not a FINRA member firm, consented to be bound by FINRA arbitration or

 sought the benefit of the Form U-4 in the context of the non-solicitation agreement

 dispute.   See CIG Asset Mgmt., Inc. v. Bircoll, No. 13-CV-13213, 2014 WL

 4059832, at *3 (holding that because the plaintiff did not consent to FINRA

 jurisdiction, the defendant could not pursue any claims related to the contested

 investments in FINRA arbitration). Put simply, Citizens Bank did not agree to

 arbitrate claims with Defendants “and cannot be compelled to do so.” Bank of Am.,

 N.A. v. UMB Fin. Servs., Inc., 618 F.3d at 914. Accordingly, the Court will deny

 Defendants’ request to compel arbitration.1

       B. Plaintiff Citizens Bank Has Pled Sufficient Facts at this Stage to
          Survive a Motion to Dismiss

            1. Standard of Review



 1
   In its Response, Plaintiff also argues that Defendants have waived their right to
 arbitrate this dispute since they have significantly participated in the litigation thus
 far, including a preliminary injunction proceeding and discovery. See Johnson
 Assocs. Corp. v. HL Operating Corp., 680 F.3d 713, 717 (6th Cir. 2012). Because
 this Court has already denied Defendants’ request to compel arbitration under the
 three theories it originally proposed in its Motion, the Court will decline to engage
 in the waiver analysis, as it does not impact the ultimate disposition of the matter.
                                            13
Case 2:20-cv-12393-GAD-APP ECF No. 51, PageID.1276 Filed 12/23/20 Page 14 of 20




       Federal Rule of Civil Procedure 12(b)(6) allows the court to make an

 assessment as to whether the plaintiff has stated a claim upon which relief may be

 granted. See Fed. R. Civ. P. 12(b)(6). To withstand a motion to dismiss pursuant to

 Rule 12(b)(6), a complaint must comply with the pleading requirements of Federal

 Rule of Civil Procedure 8(a)(2). See Ashcroft v. Iqbal, 556 U.S. 662, 677–78 (2009).

 Rule 8(a)(2) requires “a short and plain statement of the claim showing that the

 pleader is entitled to relief, in order to give the defendant fair notice of what the . . .

 claim is and the grounds upon which it rests.” Bell Atl. Corp. v. Twombly, 550 U.S.

 544, 555 (2007) (quotation marks omitted) (quoting Fed. R. Civ. P. 8(a)(2); Conley

 v. Gibson, 355 U.S. 41, 47 (1957)). To meet this standard, a complaint must contain

 sufficient factual matter, accepted as true, to “state a claim to relief that is plausible

 on its face.” Twombly, 550 U.S. at 570; see also Iqbal, 556 U.S. at 678–80 (applying

 the plausibility standard articulated in Twombly).

       When considering a Rule 12(b)(6) motion to dismiss, the Court must construe

 the complaint in a light most favorable to the plaintiff and accept all of its factual

 allegations as true. Lambert v. Hartman, 517 F.3d 433, 439 (6th Cir. 2008). While

 courts are required to accept the factual allegations in a complaint as true, Twombly,

 550 U.S. at 556, the presumption of truth does not apply to a claimant’s legal

 conclusions. See Iqbal, 556 U.S. at 678. Therefore, to survive a motion to dismiss,

 the plaintiff’s pleading for relief must provide “more than labels and conclusions,


                                             14
Case 2:20-cv-12393-GAD-APP ECF No. 51, PageID.1277 Filed 12/23/20 Page 15 of 20




 and a formulaic recitation of the elements of a cause of action will not do.” Ass'n of

 Cleveland Fire Fighters v. City of Cleveland, 502 F.3d 545, 548 (6th Cir. 2007)

 (quoting Twombly, 550 U.S. at 555) (internal citations and quotations omitted).

       2. Analysis
       Defendants seek in the alternative to dismiss three counts of Plaintiff’s

 Complaint: (1) Count I, which alleges breach of the 2015 Agreement; (2) Count V,

 which alleges tortious interference of both the 2015 and 2018 Agreements;2 and (3)

 Count VII alleging conversion. Defendants claims that dismissal is warranted

 because the 2018 Agreement superseded the 2015 Agreement, thus precluding

 Plaintiff from bringing any claims relating to it, and that Plaintiff’s conversion claim

 cannot be maintained as pled. ECF No. 28, PageID.612. Plaintiff argues that

 Defendants’ assertions are misplaced and premature, and that it has pled sufficient

 facts to withstand dismissal at this stage. ECF No. 31, PageID.701.

              a. Breach of Contract (Count I) and Tortious Interference with a
                 Contractual Relationship (Count V)

       Count I of Plaintiff’s Complaint alleges that Margolis breached the

 confidentiality provisions of the 2015 Agreement by purportedly soliciting Citizens

 Bank clients to move their accounts to his new employer, Defendants RBC. ECF

 No. 1, PageID.22. Count V claims that RBC unjustifiably instigated these alleged


 2
  Defendants seek to dismiss Count V only as it pertains to the 2015 Agreement.
 ECF No. 28, PageID.612.
                                           15
Case 2:20-cv-12393-GAD-APP ECF No. 51, PageID.1278 Filed 12/23/20 Page 16 of 20




 breaches of Margolis’ contract. Id. at PageID.28. Defendants argue that both counts

 should be dismissed because the 2015 Agreement is no longer enforceable, as the

 2018 Agreement superseded Margolis’ employment obligations. However, Plaintiff

 notes specific language from the 2015 Agreement that indicates portions of the

 contract survived termination: “The provisions of this Paragraph 10 shall survive the

 termination of this Agreement and of your employment hereunder, irrespective of

 the reasons therefor.” ECF No. 28-4, PageID.633. Paragraph Ten of the 2015

 Agreement pertains to various confidentiality and non-solicitation agreements made

 by Margolis upon signature of the document. See id. In contrast, Defendants point

 to language in the 2018 Agreement that states its terms fully supersede all prior

 verbal and written communications. ECF No. 28, PageID.612.

       In order to state a claim for tortious interference with a contractual

 relationship, a plaintiff must allege the following elements: “(1) the existence of a

 contract, (2) a breach of the contract, and (3) an unjustified instigation of the breach

 by the defendant.” Health Call of Detroit v. Atrium Home & Health Care Servs.,

 Inc., 268 Mich. App. 83, 90, 706 N.W.2d 843, 849 (2005).

       Neither Plaintiff nor Defendants cite to any case law to support their positions.

 Instead, they evidently disagree as to the application of the 2015 Agreement’s

 Paragraph Ten provision and the significance of the 2018 Agreement’s superseding

 language in the present dispute. Upon review of the contractual language, it is not


                                           16
Case 2:20-cv-12393-GAD-APP ECF No. 51, PageID.1279 Filed 12/23/20 Page 17 of 20




 immediately evident that Paragraph Ten of the 2015 Agreement language does not

 still apply to Margolis in some capacity, whether it be via the confidentiality

 provisions, the non-solicitation agreement, or both. Further, both RBC and Margolis

 allegedly sending out “a wealth management solicitation email to one or more

 Citizens Bank clients” suggests that RBC may have unjustifiably instigated a breach

 of Margolis’ agreements with Citizens Bank. ECF No. 1, PageID.20. At this stage

 of the litigation, Plaintiff need only “state a claim to relief that is plausible on its

 face.” Twombly, 550 U.S. at 570. It has done so here. Accordingly, the Court

 declines to dismiss Plaintiff’s Counts I and V.

              b. Conversion (Count VII)
       Lastly, Defendants seek to dismiss Count VII of Plaintiff’s Complaint, which

 alleges that Defendants wrongfully and willfully obtained Citizens Bank’s

 confidential information. ECF No. 1, PageID.30. Defendants first argue that, as to

 Margolis individually, Plaintiff cannot maintain both its breach of contract claims

 and a conversion claim when the conversion claim is not based on a duty

 independent of the contract. ECF No. 28, PageID.614. Defendants cite to Devon in

 support of their argument. Devon Indus. Grp., LLC v. Demrex Indus. Servs., Inc.,

 No. 11-10313, 2012 WL 4839013, at *5 (E.D. Mich. Oct. 11, 2012) (Cox, J.). But

 as Plaintiff notes, Devon stands for a slightly different conclusion: a plaintiff may

 maintain a breach of contract and conversion claim if it seeks to plead conversion in


                                           17
Case 2:20-cv-12393-GAD-APP ECF No. 51, PageID.1280 Filed 12/23/20 Page 18 of 20




 the alternative, such as when a contract is later deemed invalid. Id. Defendants fail

 to address Plaintiff’s statement that it is pleading the conversion claim in the

 alternative.

       Plaintiff is correct that pleading in the alternative is permitted by Federal Rule

 of Civil Procedure 8. FED. R. CIV. P. 8(d)(2). Rule 8 provides that a party:

       may set out 2 or more statements of a claim or defense alternatively or
       hypothetically, either in a single count or defense or in separate ones. If a party
       makes alternative statements, the pleading is sufficient if any one of them is
       sufficient.

       Id. Citizens Bank specifies that this claim is pled in the alternative and, apart

 from the 2015 and 2018 Agreements, Plaintiff “relies on its Code of Conduct, its

 policies, its training,” and other entities as additional means to preserve its right to

 its confidential information.    ECF No. 31, PageID.702.          Thus, even if both

 employment agreements were later found invalid, Citizens Bank could potentially

 maintain its conversion claim. The Court will not dismiss Count VII on this ground.

       Defendants also assert that this Court must dismiss Plaintiff’s Count VII

 because it is preempted by the Michigan Uniform Trade Secret Act (“MUTSA”).

 ECF No. 28, PageID.615. They argue that all of the confidential information

 allegedly converted by Defendants qualifies as a trade secret and, since “the

 conversion claim is based solely on the misappropriation of trade secrets,” the claim

 is therefore preempted by MUTSA. Id. Plaintiff disagrees, pointing to language in



                                           18
Case 2:20-cv-12393-GAD-APP ECF No. 51, PageID.1281 Filed 12/23/20 Page 19 of 20




 its Complaint that describes confidential information that falls outside the ambit of

 a trade secret but remains pertinent to this claim.

       Both parties cite to Konica in support of its argument. Konica Minolta Bus.

 Sols., U.S.A., Inc. v. Lowery Corp., No. 15-11254, 2016 WL 6828472, at *4 (E.D.

 Mich. Nov. 18, 2016) (Roberts, J.). Konica emphasizes that “[t]he critical inquiry

 for courts in determining whether a claim is displaced by the MUTSA is whether the

 claim in question is based solely on the misappropriation of a trade secret.” Konica,

 No. 15-11254, 2016 WL 6828472, at *4 (citing American Furukawa, Inc. v.

 Hossain, 103 F. Supp. 3d 864, 884 (E.D. Mich. 2015)). If a claim “states any

 wrongful conduct independent of the misappropriation of trade secrets,” it is not

 subject to MUTSA preemption. Id.

       The Court is not persuaded by Defendants’ argument that all of Plaintiff’s

 confidential information allegedly converted by Defendants rises to the level of a

 trade secret. Plaintiff cites to language in its Complaint, which lists “key prospects,

 processes, manuals, compliance mandates, strategic targets, fees and pricing, service

 offerings, marketing strategies, strategic programs and both client and employee

 relationships” as potentially converted confidential information.        ECF No. 1,

 PageID.10. Plaintiff does not claim, nor do Defendants credibly assert, that every

 separate element of Plaintiff’s confidential data must also be characterized as a trade

 secret. Because preemption is based on the allegations in the Complaint, Bliss


                                           19
Case 2:20-cv-12393-GAD-APP ECF No. 51, PageID.1282 Filed 12/23/20 Page 20 of 20




 Clearing Niagara, Inc. v. Midwest Brake Bond Co., 270 F. Supp. 2d 943, 947 (W.D.

 Mich. 2003), dismissal of Plaintiff’s claim as preempted by MUTSA is not

 warranted at this time. Accordingly, Count VII of Plaintiff’s Complaint is not

 dismissed and Defendants’ Motion is denied.

                                VII. CONCLUSION

       For the reasons discussed herein, Defendants’ Motion to Compel or in the

 Alternative Dismiss Portions of the Complaint [#28] is DENIED.

       IT IS SO ORDERED.



                                     ________________________________
                                     GERSHWIN A. DRAIN
                                     UNITED STATES DISTRICT JUDGE

 Dated: December 23, 2020



                          CERTIFICATE OF SERVICE

           Copies of this Order were served upon attorneys of record on
             December 23, 2020, by electronic and/or ordinary mail.
                               /s/ Teresa McGovern
                                   Case Manager




                                        20
